DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.

Examiner’s Note
The Examiner acknowledges the amendment of claims 1, 7, 11, 15, & 21, as well as addition of claims 22 – 24. Claims 4, 8, 12, 17 have been cancelled. Claims 1 – 3, 5 – 7, 9 – 11, 13 – 16, 18 – 24 are examined herein.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 18 – 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant’s claim 18 is broader than the amendment of claim 1, upon which it depends. Applicant has incorporated the subject matter of claim 19 into independent claim 1 without amending or cancelling claim 19. Therefore, dependent claims 18 – 19 fail to further limit the subject matter of independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 – 3, 6 – 7, 9 – 14, & 18 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackenzie (U.S. Patent No. 5,408,244).
With regard to claims 1 & 21, Mackenzie teaches radome walls comprising multiple low dielectric layers composed of polyethylene fibers in a resin matrix (core layer 52 and additional outer layers 58/60) (“a plurality of low-permittivity layers, including two covering layers”) (Col. 7, Lines 12 – 29) and multiple high dielectric layers composed of glass fibers in a resin matrix (54/56) (“at least one high-permittivity layer including a structural layer”) (Col. 6, Line 65 – Col. 7, Line 11 & Lines 44 – 52 ). As shown in Fig. 7 below, two covering layers 58/60 sandwich the structural layers 54/56.

    PNG
    media_image1.png
    274
    283
    media_image1.png
    Greyscale

	With regard to claim 2, Mackenzie teaches the low dielectric constant material layers and high dielectric constant material layers (Applicant’s “composite layers”) are formed of fibers in a matrix resin (“a prepreg ply”) (Col. 7, Lines 12 – 15 & 44 – 48).
With regard to claim 3, Mackenzie teaches an embodiment in which the low dielectric constant material layers are identical (“covering layers”) and formed o the 
With regard to claim 6, Mackenzie teaches the outer layer of low dielectric constant material (Applicant’s “covering material”) would be subjected to environmental conditions imposed on the radome was provided with a surface preparation of a protective coating formed from a very thin layer of polyester/fiberglass similar to that used for the high dielectric constant layers (Applicant’s “at least one other high permittivity layer being a protective layer”) (Col. 9, Lines 29 – 34).

    PNG
    media_image2.png
    253
    302
    media_image2.png
    Greyscale

	With regard to claim 7, Mackenzie teaches the protective coating formed of a thin layer of polyester/fiber glass (discussed above for claim 6) has a thickness of 0.004 inches (101.6 meters) (Col. 11, Lines 47 – 53).
	With regard to claim 9, the ratio of the permittivity and the ratio of the relative permittivity are the same. Mackenzie teaches the low dielectric material layers are identical (Col. 8, Lines 38 – 43) and has dielectric constant (relative permittivity) of below 3.5, more preferably 2 – 2.5 (Col. 7, Lines 32 – 43), which includes Applicant’s claimed range 2.2 and 2.4 or 2.4 and 2.6. The high dielectric material layers preferably have a dielectric constant in the range of about 3.5 to 8 (Col. 7, Lines 60 – 68). 
	With regard to claims 10 – 11, Mackenzie teaches the low dielectric material layers are identical (Col. 8, Lines 38 – 43) and has dielectric constant (relative permittivity) of bellow 3.5, more preferably 2 – 2.5 (Col. 7, Lines 32 – 43), which includes Applicant’s claimed range 2.2 and 2.4 or 2.4 and 2.6. The high dielectric material layers preferably have a dielectric constant in the range of about 3.5 to 8 (Col. 7, Lines 60 – 68), which includes Applicants range of between 3.8 and 4.9.
	With regard to claim 13, Mackenzie teaches an example of a core layer of low dielectric material layer bounded by layers of high dielectric constant material having a thickness of 0.04 inches, which were bound by layers of low dielectric constant material having thicknesses of about 0.028 inches (Col. 10, Lines 58 – 63). 
With regard to claim 14, when calculating the ratio between the thickness of the low dielectric layers (covering  layers) and the thickness of the high dielectric layers (structural layers) using the numbers given for claim 13, the ratio is 0.7, which is within Applicant’s claimed range of 0.5 and 0.9.
	With regard to claims 18 – 19, as discussed above for claim 1, the low dielectric layers contain polyethylene fibers.
	With regard to claim 20, Mackenzie teaches the radomes are used in aircraft (Col. 1, Lines 25 – 29).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, as applied to claim 1 above, and further in view of Ziolkowski et al. (U.S. Patent No. 7,420,523 B1).
With regard to claim 5, Mackenzie teaches each of the high dielectric material layers are preferably a laminate formed of glass reinforcing fibers in a resin matrix (“pre-preg plies”) (Col. 7, Lines 44 – 45). However, Mackenzie fails to teach the number of prepreg plies forming the laminate layer. 
Ziolowski et al. teach a radome comprising a structural layer (40) of pre-preg plies comprising fiber glass and epoxy resin (Applicant’s “high permittivity layer, including a structural layer”). The structural layers typically contain 20 plies (42) and the number of plies will depend on the frequency of interest (Col. 3, Lines 52 – 66). Ziolkowski et al. teach the plies of the structural layers are added to the stack of structural layers until the desired thickness is reached, such as ¼ to ¾ of the wavelength for the frequency of interest (Col. 4, Lines 38 – 51).

    PNG
    media_image3.png
    188
    465
    media_image3.png
    Greyscale

.

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, as applied to claim 1 above.	
With regard to claim 15, Mackenzie teaches the structural layer (high permittivity layer) thickness is chosen as a percentage of the wavelength desired to be passed by the radome construction (Col. 2, Lines 20 – 26, Col. 6, Lines 23 – 59, Col. 8, Lines 1 – 6 & 21 – 32).
With regard to claim 16, as discussed for claim 13, Mackenzie teaches the high dielectric layer (structural layer) has a thickness of 0.02 inches (0.5 mm) (Col. 8, Lines 21 – 25), which is outside the claimed range of 1.5 and 1.8 mm. The thickness is chosen based on the desired wavelength to be passed by the radome construction (Col. 2, Lines 20 – 26, Col. 6, Lines 23 – 59, Col. 8, Lines 1 – 6 & 21 – 32).
Therefore, absent a showing of criticality with respect to the thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness of the composite layers through routine experimentation in order to achieve the protection for the frequencies of interest.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1 – 3, 5 – 6, 9 – 11, 13 – 16, 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ziolkowski et al. (U.S. Patent No. 7,420,523 B1), in view of Ettin (US 2014/0335752 A1).
With regard to claims 1 & 21, Ziolkowski et al. teach a B-sandwich radome fabrication for an aircraft (Col. 1, Line 20) comprising at least one structural layer (40a & 40b) comprising glass fiber reinforcement and epoxy (organic) matrix (Applicant’s “a plurality of high permittivity layers”) and matching skin layers of dielectric material (Applicant’s “low-permittivity cover layers”) (50 & 52) applied to the top and bottom sides of the at least one structural layer (see Fig. 6 below, Col. 2, Lines 25 – 34 & Col. 4, Lines 42 - 51).  

    PNG
    media_image4.png
    293
    450
    media_image4.png
    Greyscale

Ziolkowski et al. fail to teach the presence of polyolefin fibers in the low-permittivity layers.
Ettin et al. teach multiple articles, including radomes (paragraph [0098]) comprising composites of polyolefin fiber and glass fiber.  For example, multilayer 
Therefore, based on the teachings of Ettin et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to improve the toughness and fatigue resistance of the radome structure taught by Ziolowski et al. by incorporating polyolefin fibers into the matching skin layers.

With regard to claim 2, as discussed above for claim 1, Ziolkowski et al. teach a fiber reinforced epoxy resin (i.e. a prepreg). Additionally, Ettin et al. teach a radome comprising multiple layers of polyolefin fiber reinforced prepreg (paragraphs [0107] – [0112]).
With regard to claim 3, Ziolkowski et al. teach each matching skin (covering layer) contains the same number of plies (Figs. 5 – 6).  In this case, one ply for each layer.
With regard to claims 5 – 6, Ziolkowski et al. teach a B-sandwich radome fabrication for an aircraft (Col. 1, Line 20) comprising at least one structural layer (40a & 40b) comprising glass fiber reinforcement and epoxy (organic) matrix (Applicant’s “a plurality of high permittivity layers”) (see Fig. 6 below, Col. 2, Lines 25 – 34 & Col. 4, Lines 42 - 51). The structural layers typically contain 20 plies and the number of plies will depend on the frequency of interest (Col. 3, Lines 52 – 66).  Furthermore, 
With regard to claims 9 – 11 & 13 – 16, Ziolkowski et al. teach the plies of the structural layers are added to the stack of structural layers until the desired thickness is reached, such as ¼ to ¾ of the wavelength for the frequency of interest (Col. 4, Lines 38 – 51). The matching skin layers 50 & 52 (“covering layers”) are preferably formed of a polymer matrix material and a dielectric constant reducing agent having a nominal thickness of ¼ to ¾ wavelength for the frequencies of interest (Col. 4, Lines 15 – 41). 
Therefore, absent a showing of criticality with respect to the thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness of the composite layers through routine experimentation in order to achieve the protection for the frequencies of interest.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claims 18 – 19, as discussed above for claim 1, Ettin et al. teach an exemplary polyolefin includes polypropylene (paragraph [0108]).
With regard to claim 20, Ziolkowski et al. teach the B-sandwich radome fabrication for use in an aircraft (Col. 1, Line 20).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ziolkowski et al. & Ettin et al., as applied to claim 6 above, and further in view of Lenzi (US 2017/0043552 A1).

Lenzi et al. teach aircraft components (paragraphs [0103] – [0104]), such as radomes (paragraph [0119]), having an outer protective layer comprising a prepreg material for providing burn through resistance and electromagnetic shielding capabilities (paragraphs [0034] & [0079]) in the event of an in-flight fire or lightning strike (paragraphs [0002], [0119], & [0178]).
Therefore, based on the teachings of Lenzi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate reinforcing fibers into the protective layer taught by Ziolkowski et al. in order to form a protective prepreg with improved burn through resistance and electromagnetic shielding capabilities.
	With regard to the thickness of the protective layer, Lenzi et al. teach the prepreg layers are applied to the surface according to reach a desired thickness (paragraph [0100]). Lenzi et al. do not teach an explicit value for the thickness of the protective pre-preg layer.
	However, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired protection from lightning strikes. It has been held that discovering In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 22 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 22, the closest prior art is as follows:
Mackenzie (U.S. Patent No. 5,408,244), as discussed above, teach a first radome embodiment without a protective coating (Fig. 7) and a second radome embodiment comprising a thin protective coating formed of a material having high permittivity (Fig. 9). However, Mackenzie fails to teach an embodiment in which “the protective layer extending exclusively in the peripheral region of the transparent portion,” as required by claim 22.

    PNG
    media_image1.png
    274
    283
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    253
    302
    media_image2.png
    Greyscale

Tanabe et al. (US2020/0076069 A1) teach radome comprising first and second regions having different radio-wave transmission characteristics from each other. The second region is peripheral to the first region. In at least one embodiment, a second region is similar to first region (30A = 31B), but contains a second layer (31A) on top 

    PNG
    media_image5.png
    308
    443
    media_image5.png
    Greyscale

Tanabe et al. do not teach the region 31A is a protective layer or that region 31A has higher permittivity. Therefore, based on the teachings of Tanabe et al., it would not be obvious to one of ordinary skill in the art to form “at least one other high-permittivity layer being a protective layer covering one of the layers, the protective layer extending exclusively in the peripheral region of the transparent portion,” as required by claim 22.
Furthermore, it would not have been obvious to one of ordinary skill in the art to use the thin protective coating as taught by Mackenzie for the region 31A taught by Tanabe et al. The thin high permittivity protective coating taught by Mackenzie is formed from a very thin layer of polyester/fiberglass and used for the sole reason of protecting the inner layers from the environment. Mackenzie explicitly teaches “the coatings provide desired resistance for use under certain environmental conditions without destroying the desired transmission characteristics of the radome and without exhibiting any substantial electrical effect on the performance of the radome” (Col. 4, Lines 33 – 43). Therefore, Mackenzie teaches against the protective coating altering the radio-transmission wave characteristics of the region 31A required by Tanabe et al.
claim 23, Lavin et al. (US 2017/0301980 A1; also published as CA 02921097) teach resonance cavity 198 position behind RF window 118 and RF antenna 124 (P0060). Lavin et al. teach a radome comprising a first composite comprising a first laminate 138 (Applicant’s opaque “peripheral portion”) and a second laminate 140 (Applicant’s “transparent portion”) (paragraph [0029]). The first laminate includes outer perimeter edge 142 and inner perimeter edge 144 (paragraph [0029]). The second laminate may define the RF window (paragraph [0029]).

    PNG
    media_image6.png
    336
    540
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    574
    628
    media_image7.png
    Greyscale

However, claim 23 is dependent on claim 22. None of the cited references teaches a protective layer formed of high permittivity material and extending exclusively in the peripheral region of the transparent portion of the laminated portion of the radome, as required by claim 22.
Claims 23 – 24 are dependent on claim 22 and therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant argues, “Claims 1 – 3 & 5 – 20 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement due to the last clause of claim 1. In response, this language has been amended as suggested by the Examiner in the Examiner Interview and thus claim 1 and its dependent claims are submitted as complying with the written description requirement” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the rejection under 35 U.S.C. 112(a) of claims 1 – 3 & 5 – 20 has been withdrawn. 

Applicant argues, “Applicant respectfully disagrees with the position of the Examiner, and in response submits herewith a Declaration Under 1.132 by inventor Benoit BERTON (the Declaration), one of the skill in the art. In particular, the Declaration notes that the entire point of Ziolkowski et al. is to replace the conventional fairly rigid and fiber-reinforced skin layers with a non-structural material that can be assembled with the structure core layer in a process compatible with the manufacture of single material radome structure. However, due to the modulus of the fibers of Ettin et al. compared to the modulus of the skin layers of Ziolkowski et al., it is clear to one of skill in the art that Ziolkowski et al. specifically teaches away from using polyolefin fibers and composite yarns, as the ones disclosed in Ettin et al., in the radome of Ziolkowski et al.” (Remarks, Pgs. 7 – 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Ziolkowski et al. teach the matching layers (what Applicant argues is the “non-structural material”) contains a plurality of microspheres (Col. 2, Line 
Applicant asserts Ziolkowski et al. teach away from using fibers/yarns. However, the introduction of Ziolkowski teach against “fairly rigid materials” of skin layers, which is a vague statement and does not necessarily mean the complete absence of fibers in the matching skin layers.

Applicant argues, “Ettin et al., as noted in the Declaration, consistently refers to the polyolefin fibers in the fiber layers as being high modulus fibers. See, e.g., paragraphs [0017], [0034], [0035], [0042], [0050]. In particular, the disclosure of Ettin et al. indicates that these fibers have a minimum modulus of greater than about 100 g/den, and preferably higher than this minimum amount. Paragraph [0050]/ Table 5 of Ettin et al. shows examples of composite yarns having a modulus between 162 g/den and 539 g/den.
“By comparison, as noted in the Declaration, the uncured resin of ZIolkowski et al. is for example made of epoxy and has a low Young modulus. According to the Table 4.1 (page 7) of the textbook of M. Biron, Propriétés des thermodurcissables – Tableaux comparatifs (in English, ‘Properties of thermosets – Comparative tables’), flexible epoxy resins have a Young modulus of between 0.01 MPa and 1.5 MPa (see ‘EP flexible’), casted unfilled epoxy resins having a Young modulus between 0.8 MPa and 3 MPa (see ‘EP coule non charge’), and reactant molding epoxy resins have a Young modulus between 3 MPa and 4 MPa (see ‘EP de moulage reactif < 100°C’). These Young 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Ziolkowski et al. do not teach any particular desired Young’s modulus for the matching skin layers. The presence of fibers would not alter the rigidity of the layer any more than any other microsized particles, such as the microspheres Ziolkowski et al. explicitly teach as present in said layers.
Second, Applicant has erroneously tried to compared the Young’s modulus of a polyolefin fiber to the Young’s modulus of a “flexible” (uncured) epoxy resin, neither of which are applicable to the current rejection that discusses a layer of unspecified thickness of cured epoxy resin comprising an unspecified concentration of small polyolefin fibers. Ziolkowski et al. do not teach a mandatory Young’s modulus of the matching skin layers.
Third, Applicant has not provided an English translation of the document they are relying upon (Propriétés des thermodurcissables – Tableaux comparatifs) for support of their argument.

Applicant argues, “Based on the above, it is the opinion of Mr. Berton that one of skill in the art clearly would not have incorporated a fiber reinforcement including the polyolefin fibers or the composite yarn of Ettin et al. into the matching skin layers of Ziolkowski et al. in forming the skin layers together with the structural core layer into the radome in a process compatible with the manufacture of a single material radom structure” (Remarks, Pg. 9).


Applicant argues, “Further, it is respectfully submitted that one of ordinary skill in the art would not have added a fibrous reinforcement element made of the fibers (polyolefin fibers or composite yarns) of Ettin in the matching layers of Ziolkowski, because the modified matching layers would then have a rigidity/modulus of the same order of magnitude as the one of the core structural layer of Ziolkowski” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Ziolkowski et al. do not teach any particular desired modulus (rigidity) for the matching skin layers. Considering Applicant’s claims do not require a particular concentration of fibers in said layers, Applicant’s argument is not persuasive. Applicant has failed to demonstrate how the unspecified concentration of fibers would drastically alter the rigidity of the layer any more than any other microsized particles present in the layers, such as the microspheres Ziolkowski et al. explicitly teach to be present in said layers.

Applicant argues, “If the matching layers included a fibrous reinforcement made of polyolefin fibers or made of the composite yarns of Ettin, it would be expected that the modified matching layer would become too rigid for the intended purpose. This is evidence by paragraph [0106] of Ettin which show that the modified matching layers woud have a modulus greater than the one of the fibrous reinforcement” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The rigidity of the matching layers directly depends upon numerous factors, one of which is the concentration of the reinforcement fibers. Applicant’s claim does not specify the amount of fibers.

Applicant argues, “It is also respectfully submitted that Ziolkowski and Ettin do not render obvious ‘wherein the fibrous reinforcement of at least one of the low-permittivity layers is made of polyolefin fibers consisting of polypropylene or consisting of polyethylene’ as not recited in claim 1. Ziolkowski clearly does not disclose such features. Ettin also does not cure this deficiency of Ziolkowski, as Ettin teaches, at its paragraphs [0003] to [0006], to use a composite yarn made of a first polyolefin yarn and a second yarn taken from the group disclosed at paragraph [0004]…Thus, one of ordinary skill in the art at the time of the present invention would not have modified the radome fabrication of Ziolkowski in view of Ettin to include polyolefin fibers in at least one of the low-permittivity layers of the fibrous reinforcement made of the polyolefin fibers consisting of polypropylene or consisting of polyethylene” (Remarks, Pgs. 10 – 11).
polyolefin fibers consisting of polypropylene or consisting of polyethylene.” Contrary to Applicant’s argument, Applicant’s claim does not require all fibers of the skin layers consist of polyethylene or polypropylene fibers. The claim merely requires the polyolefin fibers that are present be only polypropylene or polyethylene fibers.
The fibers listed in paragraph [0004] of Ettin et al. are not polyolefin fibers. The composite yarn taught by Ettin et al. comprises a polyolefin fiber, such as polypropylene or polyethylene, and another fiber. Therefore, the composite yarn taught by Ettin et al. meet Applicant’s claim limitation that the fibrous reinforcement is made of (comprises) polyolefin fibers, and the polyolefin fibers are limited to only polypropylene or polyethylene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781